At a former day of this term this case was affirmed, and in the opinion we stated there was no statement of facts in the record. It being made to appear that a statement of facts was filed in time, we now consider the case on the facts in the case.
The record states that it was agreed that local option was in force in Nacogdoches County, and but one witness was introduced, who testified: "My name is Benard Rusche. I live in Nacogdoches, and lived here during the year 1908, and at the time it is alleged that the defendant sold intoxicating liquor in violation of the local option law. I know Henry Banks and knew him then. I wanted some whisky that night, and met Henry Banks on the street here in Nacogdoches, and asked him if there was anything doing. He said, `I don't know; maybe so.' I asked him what it was worth. He replied that it would be worth $1.50 for a quart. He told me to go down to the livery stable and wait till he came. I gave him the money and went down to the livery stable that he indicated. It was in the night, and it was dark in the livery stable. I went back to the back part of the stable. When I had been there a short time a man came to the back of the stable and delivered me a quart of whisky. I could not see well enough to know what man it was. Banks had promised to meet me at that place at that time and to deliver me a quart of whisky. This all took place in Nacogdoches County and State of Texas."
It will be thus seen that the evidence was ample to support the verdict. There is no charge in the record, and in a misdemeanor case, article 719, of the Code of Criminal Procedure, provides that: *Page 556 
"In criminal actions for misdemeanor the court is not required to charge the jury, except at the request of counsel on either side; but when so requested shall give or refuse such charges, with or without modification, as are asked in writing." Neither did appellant request any instructions in writing as shown by the record. Weachter v. State, 34 Tex.Crim. Rep..
The only other question presented was passed on in the original opinion, and while appellant insists that although the bill is incomplete, that by reference to other parts of the record, the matter complained of would be shown, this under the rules of this court we are not permitted to do. A bill in itself must be so full and complete in its statement as will disclose all that is necessary to disclose the supposed error. Tweedle v. State, 29 Texas Crim. App., 586, and in Chapman v. State, 37 Tex. Crim. 167, it is held that bills of exception must state enough of the evidence, or that there was no evidence to render the bill complete.
The motion for rehearing is overruled.
Overruled.